VAUGHN, Judge.
Defendants’ appeal has merit only if G.S. Chapter 66, Art. 10, the “Fair Trade Act,” is invalid as to them. The case directly involves a substantial question arising under the constitution. See G.S. 7A-30.
More than thirty-four years ago, our Supreme Court, Justice Barnhill dissenting, held that the “Fair Trade Act” was valid and constitutional. Lilly & Co. v. Saunders, 216 N.C. 163, 4 S.E. 2d 528. Until that opinion is modified or superseded by the Supreme Court, we are bound by it, although we consider much of defendants’ argument to be sound. The judgment, therefore, must be affirmed.
Affirmed.
Judges Britt and Parker concur.